Title: From Thomas Jefferson to Stephen Sayre, 14 February 1801
From: Jefferson, Thomas
To: Sayre, Stephen



Sir
Washington Feb. 14. 1801

I have to acknolege the reciept of your favors of Jan 12. & Feb. 5. it is far from being certain at this date that I shall have any thing to do with the executive councils of the country. yet as you make the movements of your son to depend in some measure on the circumstance stated in your letter of Jan. 12. I will hazard an observation which will merit no more weight than would have that of any other individual. it is that the public opinion in this country is so unequivocally understood to be that we shall haul off from European politics, have no political engagements with them, nor intermeddle in the smallest degree with any thing which may entangle us in their quarrels, that whatever administration may come into place, I am persuaded it will take no part in the combinations of Europe. commerce with all is desireable, but no other connection.—we are now at the 4th day of the balot of the H. of R. & not a single vote changed.
I am Sir Your most obedt. sert

Th: Jefferson

 